                                                                   ctzRrs OFFI()E U.S.DISX COURT
                                                                         AT ROANOKE,VA
                                                                               FILED

                                                                          FE2 2 1 2212
                   IN TH E U N ITED STATE S D IST RICT CO U RT
                   FORTHEWESTERN DISTRICT OEWRGINIA /:
                                                     ULI
                                                       AC.DUDLEY LERK
                              ROAN O U     D IW SIO N                                  K

LE STE R B.,

      Plaintiffy
                                                CivilAction N o.7:17-CV-00539
V.

N AN CY A .BE RRYH ILL,                         By: M ichaelF.U rbansld
Acting Com m issionerofSocialSecurity,          ChiefUnited StatesDistrictJudge
      D efendant.

                           M EM O RAN D U M O PIN ION

      Tllissocialsecudty clisability appealwasreferred to the H onorable RobertS.Ballou,

UnitedStatesMagisttateludge,ptzrsuantto28U.S.C.j6369$(1)7),forproposedfinclingsof
factandarecommendeddisposition.Themagisttatejudgefiledarepol'tandtecommendadon
onlanuary22,2019,recommendingthatplaintiff'smodonforslnmmaryjudgmentbedenied,
theCommissioner'smodon forsummatyjudgmentbegtanted,and theCommissioner'sfinal
decisionbeaffst-med.PlaindffLesterB.rtester?)hasfiledobjecdonstothereport,towhich
the Com m issionerresponded,and thism atterisnow ripe forthe court'sconsideradon.

1.Standard ofReview ofM agistrateJudge Decision
      The objection requirementsetfotth in Rule 72$) ofthe FederalRulesofCivil
Procedureisdesigned to fftraing1the attenéon of170th the distdctcotzrtand the courtof
appealsupon onlythoseissuesthatremain in disputeafterthemagistratejudgehasmade
findingsandrecommendadons.7'UnitedStatesv.Mid ette,478F.3d 616,621 (4th Cit.2007)
(ciéngThomasv.Arn,474 U.S.140,147-48 (1985)).An objecting partymustdo so ffwith
suffkient specificity so as reasonably to alert the distzict courtof the ttnle gzound for tlze

objecdon-''Id.at622.
              To conclude otherwise w ould defeat the purpose ofreqlliring
              objecdons.W ewouldbepetvniténgapattyto appealanyissue
              thatwasbefozethemagisttatejudge,regardlessofthenatureand
              scopeofobjectionsmadetothemagistratejudge'szeport.Either
              the disttict couztw ould then have to teview every issue in the
              magistrate judge'sproposed finclingsand recommendadonsor
              courts of appeals would be required to review issues that the
              disttictcourtneverconsidered.lneithercase,judicialresources
              would bew asted and the districtcol'tt's effectivenessbased on
              help from magisttatejudgeswould beundetrnined.
=
Id

       Thedistrictcourtmustdetermine& novoanypozdonofthemagistratejudge'sreport
                                       $    .                            '
and recom m endaéon to wllich a proper oblection has been m ade.Kfl'
                                                                   he districtcouztm ay

accept,teject,ormodifytherecommendeddisposiéon;zeceivefixttherevidence;orretatn the
mattertothemagistratejudgewithinstructions.''Fed.R.Civ.P.729$(3)9accotd28U.S.C.j
636q$(1).
       lf,however,apartyTffmakesgeneral(ptconclusoryobjecdonsthatdo notdirectthe
courttoaspecifcertorinthemagistratejudge'sproposedfindingsandrecommendadons,'''
dq novo zeview isnotrequited.Di ros ero v.Colvin,No.5:13-cv-00088-FDW -DSC,2014
.




W L 1669806,at*1(W .D.N.C.Apr.28,2014)(quotingHowardYellow Cabs,lnc.v.United
States,987F.Supp.469,474(W .D.N.C.1997)(quoe gOmianov.lohnson,687F.2d44,47
(4th Cir.19821 .Tvhecourtwillnotconsiderthoseobjectionsbytheplaindffthataremerely
conclusoryorattemptto objectto theentirety oftheReport,withoutfocusing thecourt's
attendon on specificerrotstherein.''Cnm erv.Com m 'rofSoc.Sec.,N o.4:08cv69,2009 W L

9044111,at*2 (E.D.Va.May 6,2009),aff'd,373 F.App'x 346 (4th CiQ ;seeMidgette,478
F.3dat621rfsecdon636@ 41)doesnotcountenanceaform ofgeneralizedobjectbntocover
allissuesaddtessed by the magisttatejudge;itcontemplatesthata patty'sobjecdon to a
magistratejudge'sreportbespecihcand paréculazized,asthestat-utedirectsthedisttictcourt
toreview onlyzthoseportionqofthereportorjpect
                                            fedproposedEndingsorrecommendadonsto
whichob
      jectionJkmade.''nt.Such generalobjecdonsTfhavethesameeffectasafailutetoobject,
otasawaiverofsuch objection.''Moon v.BW X Technolo 'es,742 F.Supp.2d 827,829
(W.D.Va.2010),aff'd,498F.App'x 268 (4th Cir.2012);seealso Thomasv.Atn,474U.S.
140,154(1985)rfrllhestat-utedoesnotteqllit'ethejudgetoreview anissueA novoifno
objecéonsateftled....'').
       Rehashing argumentsraised befoze the magistratejudgedoesnotcomplywith the
requirementsetforthintheFedezalRulesofCivilProceduretoftlespecihcobjections.Indeed,
objecéonsthatsimplyzeiterateargumentsraisedbeforethemagistratejudgeateconsideredto
begenezalobjecéonstotheentitetyofthetepottandzecommendation.SeeVene v.Asttue,
539F.Supp.2d 841,844-45(W.D.Va.2008).Asthecokutnoted inVeney:
              Allowing alitigantto obtain denovo review ofherentite caseby
              metelyzeformattinganeatlietbriefasanobjectionTdmakges)the
              initialreference to the m agistrate useless.The ft
                                                               m céons of the
              districtcourtare effecévely duplicated asboth them aaistrateand
              thedistrictcourtpezform identicaltasks.Thisduplication ofHm e
              andeffortwastesjudicialresourcesrathezthansavingthem,and
              nm s conttary to the pum oses ofthe M agistratesAct.''H ow ard
              (v.Sec'yofHealth& HumanServsp,932F.2d(505,)g509 ((6th
              Cit.1991)j.
539 F.Supp.2d at846.A plaindffwho reitezatesllispteviously-raised arplm entswillnotbe

given fTthe second bite atthe apple she seeksi''instead,lnisre-fied briefwillbe tzeated as a

generalobjecdon,whichhasthesameeffectaswouldafailuzetoobject.Id.
II.JudicialReview ofSocialSecurityDetere nations
      Itis notthe pêovince ofa fedeêalcourt to m ake aclm inistzadve disability decisions.

Rather,judicialreview ofdisabilitycasesislimitedtodetef-miningwhethersubstandalevidence
supportsthe Com m issioner'sconclusion thattheplninéfffailed to m eethisburden ofproving

disability.See Ha sv.Sullivan,907 F.2d 1453,1456 (4th Cit.1990)9see also Lawsv.
Celebzezze,368F.2d 640,642(4th Cir.1966).In sodoing,thecourtmayneitherundertakea
7..
  qnovoreview oftheCom missioner'sdecision norre-weigh theevidenceofrecord.Hunter

v.Slxllivan,993 F.2d 31,34 (4th Cir.1992).Evidenceissubstandalwhen,considering the
recotd asawhole,itnlightbe deem ed adequate to supportaconclusion by areasonablem ind,

mchardson v.Perales,402 U.S.389,401 (1971),orwhen itwould be sufhcientto reftzse a
ditectedvetdictin ajuty trial.Snnithv.Chater,99F.3d635,638 (4thCir.1996).Substanéal
evidenceisnotaTflazge orconsiderable am ountofevidence,''Piercev.Underwood,487 U .S.

552,565(1988),butismorethanamerescintillaand somewhatlessthan apreponderance.
Petales,402 U .S.at4019Law s,368 F.2d at642.lfthe Com m issionet'sdecision issuppotted

by substantialevidence,itmustbeaffi= ed.42 U.S.C.j405(g);Petales,402U.S.at401.
111.PlaintifpsObjectionsl
      Lesterraisedtwo argumentsbeforethemagisttatejudgeon slnm
                                                             'maryjudgment- that
the Ai',
       J'sfindingswerenotsupportedbysubstanéalevidenceand thatthe ATJ
                                                                    ,'sassessment

ofLester's allegationswasnotsupported by substandalevidence.In ltis objectionsto the



1D etailed factsaboutLester'simpaitm entsand m edicaland procedtualllistory can be found
in tllereportandrecommendation (ECF No.22)and in theadministradvetranscript(ECF
No.9).Assuch,they* 11notberepeated here.
repoztandrecommendadon,Lestertakesissueswithcertainofthemagisttatejudge'shndings
asto each ofthese two argum ents.

A.Need forBreaksaspartofResidualFunctionalCapacity(RFC)Assessment
      Lesterobjectstothemagistratejudge'sconclusionthattheATJadequatelyconsidered
Lestez'sabilityto m aintain a stadcwozk postuze and l
                                                    aisneed to liedown dudng the day.The

magistratejudgefound thatneitherLester'sdifficultymnintniningastadcwork posturenor
lnis need to lie down w ere severe im paitm ents, butw ere cornplznts he naade duràag Kne

adlninistrativehearing thatthe ATJ found unsupported by therecord.Lesterobjectsthat
although theAI,
              J found thatLesterhad severeskeletalimpnit-mentszand chronicobstructive
pulm onary clisease,he failed to m ake specific findingsasto whether theim pnitvnentswould

causepain orfatiguenecessitaérigbreaksin work andifso,how often theeventswotzld occur.

He citesM onroe v.Colvin,826 F.3d 176,188 (4th Cir.2016),where the Fourth Circuit
remanded acaseafteran ATJ found thataclnimanthad severeimpairm entsofsleep apnea
and narcolepsy butfailed to m ake specifk ûndingsasto w hethertheim pnitm entscould cause

him to lose consciousnessorcause fatiguenecessitaéng bzeaksin thew ork day.

      Lester testified atthe hearing thatusually hew ould lie down and zestonce a day foz

thirtyminutesbecausehewouldbecometiredand hisjointswouldstat'
                                                            tto ache.R.77-78.
The ATJ noted thatLesteralleged shortness ofbzeath,bilateral1eg and knee pnin,fadgue,
headaches,jointpain in llisfingersandelbows,aheartmurmtm 1ow backpain,leftanldepain,


2TheATJ found thatLesterhadthefollowingsevereimpmitvnents:nlild scoEosisand
multilevelstressrelated changesto the lum barspine;m ild to m oderatecervicaland thoracic
spondylosis;moderateosteoarthritisoftheacromioclaviculazjoints;mild osteoatthrosisof
theacronnioclavicularjoints,mildosteoartlndtisofthevisualizedglenohllmeraljoints;and
chronicobstrucdveplzlmonaty diseaser<COPD'').R.27.
deptession, and anxiety. H e also acknowledged that Lester testfed to chronic pain that

lim ited lzisabitiéesto stand,walk,usehishands,and petfotm posturalm aneuvers,and thathe

said he needsto takebreaksand shiftpositionsfrequently to reduce pain.R.31.

       However, the ATJ concluded that Lester's statements regarcling the intensiy '
pezsistence,and lim iting effectsofhissym ptom swetenotenl elyconsistentwit,
                                                                           h thezecord.

Ld.xThe ATJnoted thatin 2013Lesterzeported atthritispainin lnisknees,elbows,andhands,
but received essentially no treatnent for pain or arthritis and a physical exam inadon was

unremarkable.Id.Inltzly2016X-raysrevealedmildtomoderatecervicalspondylosisand mild
to moderate osteoarthriés of the AC joints and glenohumetaljoints.He also reported
shottnessofbreath fotwltich he wasptesctibed Advait.JIL Latetthatyeathewasevaluated
                                                       -.




for shortnessofbteat.h butreported no back plin,jointpqin,myalgias,orneck pnin. His
physicalexarninaéonwasunremarkableandhehadanormaltangeofmodon.Lda Lesteralso .




tepozted taldng only lbupzofen forpain,suggesdng thathispain w asnotasseveteasalleged.

'ln adclition, plllm onary ftm céon tests showed norm al spitom etry and no bronchodilator

response.H ewasstillsm oking cigarettes,suggesting thathisshortnessofbreath did notcause

him gteatconcern. The ATJ found thattheevidencein therecord supported afmdingthat
Lestercoulddom edium workwith appropriateenvitonmentallimitations.J-
                                                                   l.
                                                                    L

       TheATJalsonotedthatLestercontinuedtoworkparttime,careforadisabledrelative,
andTTstay acéve.':Hehad lostlnispzeviousfulltimejob asacaregiverbecauselaisclientdied,
notbecauseofhisdisability,and w asinterested in working m ore houtsasa cleaner. R.32. In

adcliéon,theATJ cited to aconsultativephysicalexanninaéonwheretheexaznirzingphysician
concluded thatLestezcould situp to six hours,stand and w alk up to six houzs,occasionally

liftup to fiftypounds,and occasionally clim b,kneel,and crawl. R.32.

      Unlike in Monroe,it is cleat from the tecozd that the ATJ considered Lester's
allegaéons regatding the lim i% g effects ofhisim pnitvnentsbutdiscotm ted them based on

objecdve medicalevidencein the zecozd aswellasLestez'stestimony thathetook only
Ibuprofen foz pnin,w orked as a cleanet partém e,and cared for a disabled relative. R.32.

Therefore,themagistratejudge'sfincling thatLester'scaseisdisdnguishablefrom Monroe
becausethe ATJmadespecihcfmclingsabolitwhetherllissubjectivesymptomswould cause
him to experienceepisodesofpain otfadgtzenecessitatingbreaksin work,issupported bythe

record.Accordingly,thecourthndsnoerroronthisissueandLester'sobjecdonisoverruled.
B. W eightGiven to OpiqionsofM edicalSoutces

      Lesterobjectstothemagisttatejudge'sfindingthatsubstandalevidencesupportsthe
AT,
  J'Sdecision to givegteatweightto theopinion oftheconslzltaévephysician and onestate
agency physician who found thathe could do areduced range ofm eclilzm work while giving

only partialweightto the opinion ofanother state agency physician who found thatLester

could perform areduced range oflightwork.

      Lesterunderwenta consultadveexanainadon by W illiam H lAm phties,M .D . FIisrange

ofm otion w asnorm alexceptfor a slightly reduced tange ofm odon in the hands and wdsts;

llisneck and back weze tenderto palpation buttherew ere no spasm s;hisstraight-leg testwas

negadve;therewasmoderateenlargementoftheMCP andIP jointsand diffusetendernessin
the upper exttennides;he had no tenderness or defotm ities in the lower extrernides;he had

slightly reduced grip strength and m ild atrophy in the thenarregionsbuthe could perfozm
fine m anipulations adequately;he had a slightly antalgic gate due to left'bip discom fortbut

could geton and offthe exam table withoutclifficulty,briefly heeland toe walk,and perfozm

tandem gaitadequately;hisstrength and reflexeswerewitllin norm allirnits;hehad no sensory

orm otor loss exceptfor m ild paresthesia in llis feet;hislungs were clearwith equalbêeath

sounds;and hisheartzate and zhytlnm wezenozm alwith no m llt-muz.

       D r.H 'pm phtiesconcluded thatLestercould situp to six hotus,stand and walk up to

six hours,liftup to fifty pounds occasionally,and occasionally clim b,kneel,and crawl. The

AT,
  Jgavetheopinion greatweightbecauseitwassuppottedby examinadon resultsand was
consistentw1t.11Lester'slim ited treatmenthistorp R.32.A stateagency teviewing physician,

LucVinh,M .D .,opined thatLestetcould petform areduced range ofm edblm work and the

ATJgavelnisopinion greatweight,finclingthatitadequatelyaccounted fotLester'soccasional
jointpain.R.32,135-148.
       On reconsidezation,state agency reviewing physician,Jack Hutcheson,M.D.,found
thatLestercolzlddoareducedrangeoflkhtwork.R.165-176.TheALJgavetheopinion
only slightweight,because the doctordid notcite adequate evidence ofexeo onallim itations

m ore restticdve than those noted by D rs.H um phtiesand Vinh.R.32.

       Lesteratguesthatthe ATJ'sdecision to give Dr.Hutcheson'sopinion lessweightis
not supported by substandal evidence because the ATJ
                                                   , clid not address whether his
im pnit-m entswould cause him to need breaksdudng the workday and ifso,how often the

breakswould need to occur. Tllisargum entfails foztwo reasons. Fitst,Dr.H utcheson did

notconclude thatLester needed to take breaks duting the day. Rather he concluded that

Lestercoulddoareducedrangeoflkhtwork,specifkallyfinclingthathecotzldstandorwalk
for six hoursin an eight-hou.
                            rworkday wit.h no= albreaksand sitforatotalofsix houzsin a

workday,with normalbreaks.R.173.Thus,even ifthe ATJ had given the opinion ofDz.
H utcheson great weight,itw ould nothave 1ed to a Encling thatLester needed m oze than

norm albreaks orwould need to lie down dudng the workday. Second,asdiscussed above,

objecdveevidenceinthezecord,aswellasLestez'stestimonythatheonlyoccasionallytakes
Ibuprofen forpain,wotksa part-time cleaning job,and takescare ofadisabled reladve,
suppol'tthe conclusion thathe doesnotneed to take m ore than norm albreaksin aw orkday

orliedown duting the day.

      The court finds   that the magisttate judge correctly concluded that the ATJ's
determination oftheweightto givethem edicalsourceswassupportedby substandalevidence.

Accotdingly,Lester'sobjecdontothehnclingisoveztuled.
C.SubjectiveAllegationsofPain
      Lesterflxttherobjectsthatthemagistratejudgefailedto addressthe AT,
                                                                       J'sfailureto
providean explanaéon ofhow Lester'sacdvitiesofdaily living show thathe can perform work

acdvityonaconsistentbasisthroughoutan eight-hourworkday.Hearguesthatthe ATJfailed
to build a logical bridge between the acdvities he cited and his conclusion that Lester's

allegationsarenotfully supported by therecord.

      ln Cliffordv.A fel,227F.3d 863,872 C/t.h Cit.2000),thecourtobserved thatitisnot
enough for an ATJ to state in a conclusory m anner thata clnim ant's testim ony regarding
lim itaéonsplaced on lnisdaily acdviéeswasunsupported by them edicalevidence.Rather,an

ATJ mustardculate Tfsom e legitimate reason for llisdecision''and ffbuild an accurate and
logicalbridgefrom theevidenceto hisconclusion.''Norisitsufhcientforthe AIJ to simply

                                           9
tecitem edicalevidencethathebelievestendsto discreditaclnim ant'stestim ony.M ontoe,826

F.3d at189.H e m ustptovide a clearexplanattion ofllisteasons fot discredidng a clqim ant's

testimonytfsuch ttmtitwillall
                            j
                             ow meaningftzlreview ofhisdecision.'?Id.at190.

       ln thiscase,themagisttatejudgefound thattheATJ
                                                    ,followedthetwo-step processset
outin SSR 16-3173and determined thattherewasan underl/ng medically detetminable
physicalotm entalimpqimnnentthatcould teasonably beexpected to ptoduce sym ptom s such

aspain,butthatLestet'sstatem entsconcertling the intensity,persistence,and lim iting effects

ofhispain wetenotsuppottedbythezecotd.'rhezecord supportsthemagisttatejudge's
conclusion.

      The ATJ discussed Lester'sreported symptoms,including pain,R.30-31,butfound
thatotherevidencein therecordwasnotconsistentwith hissubjectivecompbints.The ATJ
cited a lack ofneurologicalsym ptom s on exanninadon,fullrange ofm otion in hisknees,no

atrophy,norm algaitand am bulation,lack ofreporting ortteatm entforpain or arthrids,lack

ofcom plaints to physiciansaboutpnin,lxnrem arkablephysicalexanninaéons,the factthathe

took onlyIbupzofen forpain,lnispart-timejob anddesirett)pickup morehours,hiscadng
for a disabled relative,the results of the consultadve exanlination set out above,and the




3KTSSR 16-3p''refersto SocialSeclzrity Ruling 16-3p;Titles11and X'VI:Evaluadon of
Sym ptom sin D isability Clnim s,which providesguidanceabouthow the.SocialSecutity
Aclm inisttadon evaluatessymptom sregarding theintensity,persistence,and lim idng effects
ofsym ptom sin disability clsim s. Underthe tnlling,atv o-step processisused to evaluatean
individual'ssym ptom s. AtStep 1,adeterm ination ism adewhethertheindividualhasa
m edically determ inableimpoirmentyhatcould reasonably be expected to produce the alleged
sym ptom s. AtStep 2,an evaluation ism ade ofthe intensity and persistenceofan
individual'ssym ptom ssuch aspain,and a determinaéon ism ade ofthe extentto wllich the
individual'ssym ptom slim itllisability to perform work-related activities.
                                            10
opinionsofthestateagencyphysicians.R.31-32.Thus,theAT,
                                                     Jptovidedaclearexplanaéon
ofhisreasonsfor cliscrediéng Lester'stestim ony.

       Also,to theextentthe AIJ relied on thefactthatLestethad engaged in substantial
gainfulactivity,Lesterarguesthatthe AIJ
                                      , did notaddressthe specialaccommodationshe
receivedinthatjob.LestercitesPa nev.Slzllivan,946F.3d 1081,1083(4thCir.1991),forits
holding thatwhile eaznings fzom w ork activitiesthatexceed incom e guidelineswitlordinarily

show thatthe cbim anthasengaged in substantialgainfulactivity,the prestunption isnotto

berigidlyapplied and can berebutted.LesterargtaesthattheAT,
                                                          Jrelied solelyon theincome
guidelines and failed to addtess the specialaccommodationshe received on the job that
tesulted in thew ork being doneatlessthan substantialgainf'ulactivity levels.
                                         >       .



       TheALJfoundthatLesterhadengagedin substantialgainfulacti
                                                              vityforapproximately
oneyearduringtheperiod hewascbiming thathewasdisabled.The ATJ noted thatLester
testified that he wozked eight hours per day as a personalcare assistantand thatthe work

included significantaccom m odationsfotlliscondidons,including theabilityto sitozliedown

when heneeded to,orto adjusthishours.R.27,46,48,50.However,the AT,
                                                                 J found that
there w as no corroborating evidence to support his cbim regarcling accom m odations and

concluded that Lester engaged itl substantial gainful activity wit.
                                                                  h no significant

accommodation.Thus,tlaeATJ did notrelysolely on theincomelevels,butrejectedLester's
argum ent regarding accom m odations for lack of cotroborating evidence. R.27.Lestet's

arpzm entto the conttaryiswithoutm erit.

       The magistrate judge cited the above evidence to conclude thatthe AT,
                                                                           J'S decision
regarding Lestet's subjecéve complnintswas supported by substanéalevidence.Having
exlm ined the record d.
                     .q novo,the coutt agrees with this fmding.Accordingly,Lester's

objectiontothisconclusionisoverrtzled.
                                  CO N CLU SION

      Forthereasonsstated,thecotutSndsnoerrorinthemagistratejudge'sconclusion
thattheATJ'sdecisionissuppottedbysubstandalevidence.Assuch,themagistratejudge's
reportand recom m endaéon * 1be adopted in itsentiretp

      A n appropriate O rderwillbeentered.

                                         Entered: 0> - z-
                                                        /---z.
                                                             oty
                                      sf* k                  /.W /--'Z-'
                                         M ichaelF.Ur nski
                                         ChiefUnitedStatesDistdctludge




                                           12
